Citation Nr: 1401405	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  03-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to January 1946, from November 1946 to November 1949, from December 1949 to March 1953, and from April 1953 to January 1966.  He died in August 2001 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, which denied service connection for the cause of the Veteran's death.  

In September 2003, the appellant testified at the RO before an Acting Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

This claim was previously remanded by the Board in August 2004, July 2011, and January 2013.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Board regrets that this claim must once again be remanded.  The United States Court of Appeals for Veterans Claims (Court) has, however, determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, another remand is required in the present case due to a lack of full compliance with the prior remand order.   

In the January 2013 remand order, the Board explained that many of the actions necessary were required because the Veteran's claims file had apparently been lost.  The Board was not satisfied that adequate efforts to search for the original file had been undertaken.  The last indication of physical possession in the claims file is contained in a report which includes a March 22, 2005, request for an opinion sent from the AMC to the Central Alabama Healthcare System (HCS), with a notation that the "claims file being sent for review by the examiner."  This request was cancelled by the Medical Administration Service (MAS) on March 25, 2005.  However, because the possibility that the claims file may have been sent to the Central Alabama HCS cannot be ruled out, based on the information of record, the Board requested that both campuses (Montgomery and Tuskegee) be asked to search for the Veteran's claims file.  A February 2013 e-mail from the AMC reflects that this request was made to both Medical Centers.  However, the file contains no response from either Medical Center.  It is incumbent upon VA to ascertain whether the Veteran's original claims file exists.  Governing regulation requires that VA will cease its efforts only if VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Therefore upon remand, the AMC must again request that the Montgomery and Tuskegee Medical Centers conduct a search for the Veteran's claims file, and must insist upon a response from these Centers.  

In its January 2013 remand order, the Board requested the agency of original jurisdiction obtain the Veteran's insurance file, as it may contain evidence regarding his medical condition at service separation.  Review of the file does not indicate this action has been accomplished, as the record contains neither the contents of the insurance file nor a statement from a VA insurance center establishing that the insurance file is no longer available.  Thus, this appeal must be returned to the agency of original jurisdiction for completion of this request.  

Next, a December 2013 VA medical opinion was obtained pursuant to the Board's January 2013 Board remand.  Within this opinion, a VA physician stated the Veteran had uncontrolled hypertension "over the last 40+ years of his life."  The Veteran died in August 2001 at age 79, meaning he had hypertension since at least age 39, with onset in approximately 1961, according to the opinion.  The Veteran's active duty period includes the years between 1953 and 1966, and thus the examiner's statement would appear to suggest onset of hypertension during service.  Within the same paragraph, however, the examiner stated the Veteran's service treatment records were negative for any indications of hypertension and that this disorder was not service-connected.  As these statements appear to contradict each other, clarification is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Requests to search for the missing original claims file must be made to the VA's Central Alabama Health Care System (both the Tuskegee and the Montgomery campuses), with the information provided concerning the requested and cancelled medical opinion in March 2005.  All requests, responses and actions taken to locate the Veteran's missing VA claims file must be fully documented in the Veteran's VA claims file for future review.

2.  Obtain the Veteran's VA insurance file, including medical records relied upon in reaching the decision in June 1966 to deny VA-sponsored disability insurance coverage on account of his "heart condition."  All steps taken to obtain these records must be documented in the VA claims file.  If this file is no longer available, that fact must be documented within the claims file.  

2.  Forward the claims file to the examiner who rendered the December 2013 VA opinion, if available.  Otherwise, an appropriate cardiovascular expert may be substituted.  Upon review of the claims file and all evidence therein, the examiner is requested to address the following question:

	Based on the record as a whole, is it more, less, or equally likely (i.e., 50 percent or greater probability) that the Veteran had onset of hypertension during service, or within a year of service separation?  

The rationale for all opinions expressed must be provided, and if the examiner is unable to address this question without resort to speculation, the examiner must explain why speculation is required.  

3.  Thereafter, readjudicate the claim for DIC based on service connection for the cause of the Veteran's death, in light of all evidence of record.  If the claim is denied, furnish the appellant with a Supplemental Statement of the Case, and provide an opportunity for response, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38  U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



